 



EXHIBIT 10.1
EXECUTION VERSION
SEPARATION AGREEMENT
          AGREEMENT, dated as of July 31, 2006 (this “Agreement”), is entered
into by and between Ligand Pharmaceuticals Incorporated (the “Company”) and
David E. Robinson (the “Executive”). The Company and the Executive are sometimes
referred to herein as the “Parties.”
          WHEREAS, the Executive is currently employed by the Company pursuant
to the terms of a Successor Employment Agreement dated as of May 1, 1996 (the
“Employment Agreement”); and
          WHEREAS, the Board of Directors of the Company (the “Board”) and the
Executive have agreed that Executive will resign: (i) from his employment with
the Company; (ii) as a director of the Company; and (iii) from his positions as
Chairman of the Board, and President and Chief Executive Officer of the Company
all effective as of July 31, 2006 (the “Effective Date”);
          WHEREAS, the Parties’ respective rights, duties, and obligations
pursuant to the Employment Agreement as well as the compensation and benefits to
which Executive is entitled once the Employment Agreement ends are subject to
various interpretations and differences of opinion;
          WHEREAS, the Parties now agree and intend to settle and resolve on the
terms and conditions set forth in this Agreement all matters regarding the
Executive’s separation of employment with the Company and the Parties’
respective rights, duties, and obligations in connection therewith; and
          WHEREAS, the Parties desire that the compensation payable to Executive
upon his separation from the Company will comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
          NOW, THEREFORE, in consideration of the mutual promises and conditions
set forth herein, the parties hereto agree as follows:
          1. Effective Date of Resignation and Effectiveness of Agreement. As of
the Effective Date, Executive hereby resigns: (i) from employment with the
Company; (ii) as a director of the Company; (iii) from his positions as Chairman
of the Board, President and Chief Executive Officer of the Company; and
(iv) from all other offices and directorships he may hold with the Company and
its subsidiaries. Upon resignation of Executive’s employment with the Company
the Employment Agreement shall terminate and Executive shall be entitled only to
the payments and benefits described in this Agreement
          2. Separation Benefits. Subject to the effectiveness of a validly
binding release of claims by the Executive in the form attached hereto as
Exhibit A Executive’s compliance with Sections 3 and 4 hereof and in
satisfaction of all obligations to Executive, the Company will provide the
following payments and benefits to Executive following the Effective Date
pursuant to the terms of this Agreement:

 



--------------------------------------------------------------------------------



 



               (a) a lump sum cash payment (less taxes and withholdings) equal
to $81,343.00, which represents Executive’s accrued but unpaid salary and all
accrued but unused vacation and other paid time off through the Effective Date;
               (b) A cash payment equal to $1,410,000.00 (equal to twenty-four
month’s base salary) payable in five (5) equal installments, with the first
installment due on the eighth day following the execution of the release of
claims set forth on Exhibit A, and the remaining installments due within five
(5) days of each of: September 1, 2006, October 1, 2006, November 1, 2006, and
December 1, 2006.
               (c) Executive shall be entitled to continue participation in the
Company’s group health plan for a period of twenty-four (24) months following
the Effective Date and such participation will be concurrent with and not in
addition to Executive’s right to continuation coverage in accordance with
Section 4980B of the Code, or any similar state law (“COBRA”). Executive shall
pay the full cost of COBRA coverage for the first six months of such coverage.
On the date that is six (6) months and one (1) day following the Effective Date,
the Company shall reimburse the Executive in an amount equal to the difference
between the COBRA rate paid by the Executive for the first six (6) months of
coverage and the rate that Executive would have paid if he had remained employed
with the Company. For the remaining eighteen (18) months of coverage, the
Executive shall pay the cost paid by senior executives of the Company for
similar coverage and the Company shall pay any additional costs for such
coverage.
               (d) Executive shall be fully vested in all options to purchase
shares of the Company’s common stock listed on Exhibit B hereto, which are
granted under the Restricted Stock Purchase Agreement, 1992 Stock Option/Stock
Issuance Plan, as amended through May 25, 2001 and/or the 2002 Stock Incentive
Plan (collectively the “Plans”) which are unvested as of the Effective Date. In
addition, Executive’s options are hereby amended to provide that they shall
remain exercisable pursuant to the terms of the option agreements and the Plans
through and including January 14, 2007 or, if earlier, the date such option
would otherwise expire without regard to Executive’s separation from employment.
               (e) Executive shall be entitled to payment for all unreimbursed
business expenses and amounts payable under any Company benefit plans in
accordance with the terms of the Company’s policies and plans.
          3. Non-disparagement and Cooperation.
               (a) The Company and Executive agree that neither the Company nor
the Executive will disparage or defame each other; provided, however, that the
foregoing shall not restrict or limit in any way the testimony of Executive or a
Ligand Party (as defined below) in connection with any judicial or
administrative proceeding.
               (b) Consistent with Executive’s ability to secure and maintain
full time employment after the Effective Date, Executive agrees that he will
provide reasonable cooperation to the Company, its subsidiaries, affiliates,
officers, employees, directors, and their successors and assigns (the “Ligand
Parties”) at mutually agreeable times and places in response

 



--------------------------------------------------------------------------------



 



to requests made by the Company or their attorneys in matters relating to
internal investigations, external investigations, and/or judicial or
administrative proceedings arising out of or relating in any way to any facts
known to Executive occurring prior to Effective Date, including but not limited
to, reasonable cooperation with the Company’s independent registered accounting
firm in preparation of the Company’s quarterly report for the second fiscal
quarter on Form 10-Q, as well as, reasonable participation in conferences and
meetings, assisting counsel, making himself available for interviews and
depositions, providing documents or information, aiding in the analysis of
documents, testifying, or complying with any other reasonable requests by the
Ligand Parties with respect to the investigation currently pending by the
Securities and Exchange Commission. Executive agrees to maintain in confidence
(except to the extent required by subpoena or court order) any confidential
information regarding past, current or potential claims, governmental
proceedings, investigations or administrative or judicial litigation relating to
the Ligand Parties. Executive agrees to provide notice of any motion, subpoena,
order or other correspondence relating to the Ligand Parties within a reasonable
time after his receipt of same, by forwarding such document to the General
Counsel of the Company; provided, however, that the foregoing shall not restrict
or limit in any way the testimony of Executive or a Ligand Party in connection
with any judicial or administrative proceeding. This cooperation is an integral
part of this Agreement, and Executive will not be compensated for such
cooperation, other than reimbursement for any reasonable expenses Executive may
incur in connection with such cooperation.
               (c) The Parties acknowledge and agree that all actions taken by
the Executive at the request of the Company in connection with this Section 3
shall be subject to and covered by those certain Indemnification Agreements
between the Parties dated October 15, 1991 and January 1, 1999 (the
“Indemnification Agreements”) even if taken after the Effective Date and while
Executive is no longer an officer or director of the Company and even if any
previously available directors and officers insurance no longer applies.
          4. Confidentiality/Nonsolicitation. Executive acknowledges he executed
a Proprietary Information and Inventions Agreement on December 16, 1991 (the
“Proprietary Information Agreement”) that contains certain covenants regarding
the Company’s proprietary information and nonsolicitation of employees.
Executive agrees to abide by the terms of the Proprietary Information Agreement,
which shall survive the termination of his employment with the Company and shall
continue in full force and effect in accordance with its terms.
          5. Restrictive Modification. If any of the rights or restrictions
contained herein shall be deemed to be unenforceable by reason of the duration
or scope of such rights or restrictions, the parties hereby agree that a court
of competent jurisdiction shall reduce such duration or scope and enforce such
right or restriction in its reduced form for all purposes in the manner
contemplated hereby; provided that such duration and scope shall only be reduced
to the extent necessary in order to make such right or restriction enforceable.
          6. Mitigation and Offset. Executive shall not be required to mitigate
the amount of any payment provided for in Section 2 of this Agreement by seeking
employment or otherwise. Payment or benefit provided for in Section 2 of this
Agreement shall not be reduced by any compensation earned by the Executive as a
result of employment by another employer, or by retirement benefits.

-3-



--------------------------------------------------------------------------------



 



          7. Miscellaneous.
               (a) Survival. The obligations of the Company in Section 2 of this
Agreement and the obligations of the Executive in Sections 2, 3 and 4 of this
Agreement will survive the termination of this Agreement.
               (b) Entire Agreement. Upon its effectiveness this Agreement will
supersede any and all existing agreements between the Executive and the Company
or any of its subsidiaries or affiliates relating to the terms of Executive’s
separation of employment with the Company, including but not limited to the
Employment Agreement, which upon the Effective Date shall be terminated and
cancelled. This Agreement does not supersede or in anyway affect the Executive’s
or the Company’s obligations under (i) the Indemnification Agreements or any
claims for indemnity as an officer of the Company the Executive may have by law,
under the Company’s bylaws or articles of incorporation, or pursuant to any
directors and officers liability insurance, (ii) the Plans or (iii) the
Proprietary Information Agreement, which shall survive this Agreement and
continue on in full force and effect according to the terms and conditions of
each such agreement.
               (c) Amendments and Waivers. No provisions of this Agreement may
be amended, modified, waived or discharged except as agreed to in writing by the
Executive and the Company. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion will not be considered a
waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
               (d) Successors. The obligations of this Agreement may not be
assigned by the Executive, but may be assigned by the Company to any successor
in interest. The benefits of this Agreement may be assigned or encumbered by
Executive. This Agreement shall be binding upon and inure to the benefit of the
Executive, the Executive’s heirs, the Company, and the Company’s successors and
assigns.
               (e) Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of California applicable to
agreements made and/or to be performed in that State, without regard to any
choice of law provisions thereof.
               (f) Withholdings. The Company shall withhold from any benefit
provided or payment due hereunder the usual and customary amount of withholding
taxes due any federal, state, or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such withholding taxes;
provided, however, that the Company shall provide Executive of notice of
withholding and the opportunity to present such information to the Company as
the Executive deems relevant regarding such withholdings.
               (g) Severability. If any provision of this Agreement is invalid
or unenforceable, the balance of this Agreement will remain in effect, and if
such provision is inapplicable to any person or circumstance, it will
nevertheless remain applicable to all other persons and circumstances.

-4-



--------------------------------------------------------------------------------



 



          (h) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
          8. Company Authorization for the Execution and Delivery of This
Agreement. The execution and delivery of this Agreement has been authorized by
the Board of Directors of the Company on July 31, 2006, and a copy of the Board
Resolution is attached hereto as Exhibit C. Consistent therewith, the Company
hereby represents and warrants that all appropriate authorizations for the
Company to enter into and be bound by this Agreement have taken place and the
two officers signing this Agreement on behalf of the Company are, and have been,
expressly authorized to do so by the Company.
          IN WITNESS WHEREOF, the Executive has hereto set his hand and the
Company has caused these presents to be executed in their name on their behalf,
all as of the day and year first above written.

         
 
  DAVID E. ROBINSON    
 
       
 
  /s/ David E. Robinson
 
   

                  LIGAND PHARMACEUTICALS INCORPORATED    
 
           
 
  By:   /s/ Paul V. Maier
 
   
 
  Name:   Paul V. Maier    
 
  Title:   Senior Vice President, Chief Financial Officer    
 
           
 
  By:   /s/ Warner R. Broaddus
 
   
 
  Name:   Warner R. Broaddus    
 
  Title:   Vice President, General & Secretary    

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
          (1) In consideration of the separation pay and benefits to be provided
to me under the terms of Separation Agreement dated as of July 31, 2006
(hereinafter the “Separation Agreement’), I, on behalf of myself and my heirs,
executors, administrators, attorneys and assigns, hereby waive, release and
forever discharge Ligand Pharmaceuticals, Incorporated (hereinafter referred to
as the “Company”) and the Company’s subsidiaries and divisions and the Company’s
and its subsidiaries’ and divisions’’ respective directors, officers, and
employees (hereinafter collectively referred to as “Releasees”), from any and
all known or unknown actions, causes of action, complaints, liabilities,
obligations, suits, damages, costs, expenses, rights, debts, dues, sums of
money, accounts, reckonings, claims and/or demands of any kind or nature
whatsoever, in law and/or in equity, whether now known or hereafter discovered,
direct or indirect, suspected or claimed against the Releasees, which could be
asserted against the Releasees arising out of or related to my employment with
and/or separation from employment with any of the Releasees up to and including
the date of this Release of Claims, including but not limited to:
     (a) claims, actions, causes of action or liabilities arising under Title
VII of the Civil Rights Act, as amended, the Age Discrimination in Employment
Act, as amended (the “ADEA”), the Employee Retirement Income Security Act, as
amended, the Rehabilitation Act, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, the California
Fair Employment and Housing Act, and/or any other federal, state, municipal, or
local employment discrimination statutes or ordinances (including, but not
limited to, claims based on age, sex, attainment of benefit plan rights, race,
religion, national origin, marital status, sexual orientation, ancestry,
harassment, parental status, handicap, disability, retaliation, and veteran
status); and/or
     (b) any other claim whatsoever including, but not limited to, claims for
severance pay, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever arising out of or relating to my
employment with and/or separation from employment with the Company and/or any of
the other Releasees.
The Company and other Releasees acknowledge that the release set forth herein is
specific to the matters set forth herein and it is not intended to and does not
extend to, cover, or impair, among other things: (i) any claims which I may make
under state unemployment laws, (ii) any claims for indemnity as an officer of
the Company or any Releasee that I may have by law, under the bylaws or articles
of incorporation of the Company or any Releasee, pursuant to any directors and
officers liability insurance or those certain Indemnification Agreements dated
October 15, 1991 and January 1, 1999 (iii) any claim to enforce the terms of the
Separation Agreement or any agreement that survives the Separation Agreement as
set forth in Section 7(b) of the Separation Agreement, (iv) claims for benefits
under any employee benefit plan of the Company in which I was a participant and
had accrued benefits as of the Effective Date (as defined in the Separation
Agreement), and/or (v) claims which by law I cannot waive (“Excluded Claims”).

 



--------------------------------------------------------------------------------



 



          (2) I also agree never to sue any of the Releasees or become party to
a lawsuit on the basis of any claim of any type whatsoever arising out of or
related to my separation from employment with the Company and/or any of the
other Releasees, other than a suit to challenge this Release of Claims under
ADEA or any suit for Excluded Claims.
          (3) I acknowledge that I received this Release of Claims on July 29,
2006 and have been given at least twenty-one (21) days from that point to
consider this Release of Claims. I have consulted with my personal attorney,
before signing below and I knowingly and voluntarily signed this Release of
Claims prior to expiration of the twenty-one (21) days.
          (4) I understand that I may revoke this Release of Claims within seven
(7) days after its signing and that any revocation must be made in writing and
submitted within such seven day period to the Company. I further understand that
if I revoke this Release of Claims, I shall not receive the separation pay nor,
if applicable, any separation benefits under the Separation Agreement.
          (5) I also understand that the separation pay and separation benefits
under the Separation Agreement which I will receive in exchange for signing and
not later revoking this Release of Claims Agreement are in addition to anything
of value to which I am already entitled.
          (6) I FURTHER UNDERSTAND THAT THIS RELEASE OF CLAIMS INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS TO DATE. In giving this Release of
Claims, it is further understood and agreed that except with respect to the
Excluded Claims, I specifically waive the provisions of Section 1542 of the
California Civil Code (and any similar provision of other applicable law) which
section reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          (7) I acknowledge and agree that if any provision of this Release of
Claims is found, held, or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of the Release of Claims shall continue in full force and effect.
          (8) This Release of Claims is deemed made and entered into in the
State of California without giving effect to its choice of laws provisions, and
in all respects shall be interpreted, enforced and governed under applicable
federal law and in the event reference shall be made to state law, the internal
laws of the State of California. Any dispute under this Release of Claims shall
be adjudicated by a court of competent jurisdiction in the State of California.

7



--------------------------------------------------------------------------------



 



          (9) I further acknowledge and agree that I have carefully read and
fully understand all of the provisions of this Release of Claims and that I
voluntarily enter into this Release of Claims by signing below.

         
 
 
 
David E. Robinson    
 
       
 
 
 
(Date)    

8



--------------------------------------------------------------------------------



 



EXHIBIT B

         
o Personnel Grant Status
       
 
  Ligand Pharmaceuticals Incorporated   Page: 1
 
  ID: 77-0160744    
 
  10275 Science Center Drive    
 
  San Diego, California 92121    

AS OF 7/28/2006
David E. Robinson

STOCK OPTIONS

                                                                               
      Grant                                         Number   Date   Plan   Type
  Granted   Price   Exercised   Vested   Cancelled   Unvested   Outstanding  
Exercisable
A00256
    10/31/1991     RSPB   RSP     83,125     $ 0.2165       83,125       83,125
      0       0       0       0  
A92196
    1/21/1993     02   ISO     16,625     $ 7.1429       0       0       16,625
      0       0       0  
A92301
    1/27/1994     02   ISO     4,166     $ 9.9624       4,166       4,166      
0       0       0       0  
A92308
    3/25/1994     02   NQ     2,660     $ 10.0564       2,660       2,660      
0       0       0       0  
A92319
    3/25/1994     02   ISO     62     $ 10.0564       62       62       0      
0       0       0  
AM92301
    1/27/1994     02   NQ     9,134     $ 9.9624       9,134       9,134       0
      0       0       0  
AM92319
    3/25/1994     02   NQ     936     $ 10.0564       936       936       0    
  0       0       0  
B00256
    11/1/1991     RSPB   RSP     187,500     $ 0.2880       187,500      
187,500       0       0       0       0  
B92196
    1/22/1993     02   ISO     37,500     $ 7.3000       0       0       37,500
      0       0       0  
B92301
    1/28/1994     02   ISO     6,126     $ 10.6700       6,126       6,126      
0       0       0       0  
B92308
    3/28/1994     02   NQ     6,000     $ 11.2600       6,000       6,000      
0       0       0       0  
B92319
    3/28/1994     02   ISO     141     $ 11.2600       141       141       0    
  0       0       0  
B92628
    3/22/1995     02   ISO     15,625     $ 6.7500       0       0       15,625
      0       0       0  
B92636
    4/27/1995     02   NQ     18,082     $ 5.5000       18,082       18,082    
  0       0       0       0  
B92874
    4/25/1996     02   ISO     13,737     $ 13.3125       0       0       13,737
      0       0       0  
B93056
    4/8/1997     02   ISO     4,167     $ 10.3750       0       4,167       0  
    0       4,167       4,167  
B93218
    7/24/1997     02   ISO     4,681     $ 12.1250       0       4,681       0  
    0       4,681       4,681  
B93361
    4/9/1998     02   ISO     6,666     $ 15.0000       0       6,666       0  
    0       6,666       6,666  
B93905
    7/22/1999     02   ISO     9,938     $ 10.0625       0       9,938       0  
    0       9,938       9,938  
B94087
    5/22/2000     02   ISO     7,812     $ 11.7500       0       7,812       0  
    0       7,812       7,812  
B94474
    7/12/2001     02   ISO     8,124     $ 9.8700       0       8,124       0  
    0       8,124       8,124  
B94743
    5/16/2002     02   ISO     1,653     $ 16.9500       0       1,653       0  
    0       1,653       1,653  
B94970
    4/29/2003     02   ISO     10,812     $ 9.2500       0       2       0      
10,810       10,812       2  
B95433
    7/7/2004     02   NQ     6,949     $ 14.3900       0       6,949       0    
  0       6,949       6,949  
B95868
    7/5/2005     02   ISO     41,378     $ 7.2500       0       9,735       0  
    31,643       41,378       9,735  
B96011
    3/10/2006     02   ISO     3,125     $ 11.9000       0       0       0      
3,125       3,125       0  
BM92301
    1/28/1994     02   NQ     23,874     $ 10.6700       23,874       23,874    
  0       0       0       0  
BM92319
    3/28/1994     02   NQ     2,109     $ 11.2600       2,109       2,109      
0       0       0       0  
BM92628
    3/22/1995     02   NQ     34,375     $ 6.7500       0       0       34,375  
    0       0       0  
BM92874
    4/25/1996     02   NQ     86,263     $ 13.3125       0       0       86,263
      0       0       0  
BM93056
    4/8/1997     02   NQ     45,833     $ 10.3750       0       45,833       0  
    0       45,833       45,833  

9



--------------------------------------------------------------------------------



 



STOCK OPTIONS

                                                                               
      Grant                                         Number   Date   Plan   Type
  Granted   Price   Exercised   Vested   Cancelled   Unvested   Outstanding  
Exercisable
BM93218
    7/24/1997     02   NQ     45,319     $ 12.1250       0       45,319       0
      0       45,319       45,319  
BM93361
    4/9/1998     02   NQ     93,334     $ 15.0000       0       93,334       0  
    0       93,334       93,334  
BM93905
    7/22/1999     02   NQ     90,062     $ 10.0625       0       90,062       0
      0       90,062       90,062  
BM94087
    5/22/2000     02   NQ     67,188     $ 11.7500       0       67,188       0
      0       67,188       67,188  
BM94474
    7/12/2001     02   NQ     41,876     $ 9.8700       0       41,876       0  
    0       41,876       41,876  
BM94743
    5/16/2002     02   NQ     98,347     $ 16.9500       0       98,347       0
      0       98,347       98,347  
BM94970
    4/29/2003     02   NQ     164,188     $ 9.2500       0       138,541       0
      25,647       164,188       138,541  
BM95433
    7/7/2004     02   NQ     143,051     $ 14.3900       0       143,051       0
      0       143,051       143,051  
BM95868
    7/5/2005     02   NQ     58,622     $ 7.2500       0       15,266       0  
    43,356       58,622       15,266  
BM96011
    3/10/2006     02   NQ     46,875     $ 11.9000       0       0       0      
46,875       46,875       0                                                    
         
 
                    1,548,040               343,915       1,182,459      
204,125       161,456       1,000,000       838,544  

Information Currently on File

                                  Tax   Rate %   Option Broker   Registration  
Alternate Address
Federal
    25.000                          
Social Security
    6.200                          
Medicare
    1.450                          
CA-State
    9.300                          
CA-SDI
    0.800                       *  

10



--------------------------------------------------------------------------------



 



EXHIBIT C
LIGAND PHARMACEUTICALS INCORPORATED
RESOLUTION OF
THE BOARD OF DIRECTORS
ADOPTED JULY 31, 2006
After discussion, the following resolutions were unanimously adopted:
Resignation of President, Chairman and Chief Executive Officer
WHEREAS, the Board has consulted with David E. Robinson regarding his
resignation as President, Chairman and Chief Executive Officer and
WHEREAS, the Board has authorized management to negotiate a Separation Agreement
and a Release of Claims between the Company and Mr. Robinson, and management has
reviewed and discussed with the Board all of the significant terms of the
Separation Agreement and Release of Claims; and
WHEREAS, the Board deems it in the best interests of the stockholders and the
Company to accept Mr. Robinson’s resignation as President, Chairman and Chief
Executive Officer and to enter into the Separation Agreement and Release of
Claims;
NOW THEREFORE IT IS HEREBY RESOLVED, that the Board accepts the resignation of
Mr. Robinson as President, Chairman and Chief Executive Officer effective
July 31, 2006;
RESOLVED FURTHER, that the Board hereby approves the Separation Agreement and
the Release of Claims on substantially the terms presented by management and the
officers of the Company are herby authorized and directed to execute such
instruments on behalf of and in the name of the Company.
Omnibus resolutions
RESOLVED, that the officers of the Company and such persons as they may
designate to act on their behalf pursuant to the foregoing resolutions are
hereby authorized and directed in the name of the Company and on its behalf, to
execute any additional certificates, agreements, instruments, regulatory
filings, announcements or other documents, or any amendments or supplements
thereto, or to do or to cause to be done any and all other acts as they deem
necessary or appropriate in furtherance of the purposes of each of the foregoing
resolutions and the transactions contemplated therein;
RESOLVED, FURTHER, that any and all actions whether heretofore or hereafter
taken by the officers of the Company which are consistent with the intent and
purposes of the foregoing resolutions, shall be, and the same herby are, in all
respects, ratified, approved and confirmed.

11